
	
		I
		111th CONGRESS
		1st Session
		H. R. 102
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Dreier (for
			 himself, Mrs. Napolitano,
			 Ms. Roybal-Allard, and
			 Mr. Schiff) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To authorize appropriations for the San Gabriel Basin
		  Restoration Fund.
	
	
		1.San Gabriel Basin Restoration
			 FundSection 110 of division B
			 of the Miscellaneous Appropriations Act, 2001 (114 Stat. 2763A–222), as enacted
			 into law by section 1(a)(4) of the Consolidated Appropriations Act, 2001
			 (Public Law 106–554, as amended by section 202 of Public Law 107–66 (115 Stat.
			 500), section 204 of Public Law 108–7 (117 Stat. 145), and section 6013(b) of
			 Public Law 109–13 (119 Stat. 283)), is further amended—
			(1)in subsection
			 (a)(3)(B), by inserting after clause (iii) the following:
				
					(iv)Non-Federal
				matchAfter $85,000,000 has
				cumulatively been appropriated under subsection (d)(1), the remainder of
				Federal funds appropriated under subsection (d) shall be subject to the
				following matching requirement:
						(I)San Gabriel
				Basin Water Quality AuthorityThe San Gabriel Basin Water Quality
				Authority shall be responsible for providing a 35 percent non-Federal match for
				Federal funds made available to the Authority under this Act.
						(II)Central Basin
				Municipal Water DistrictThe
				Central Basin Municipal Water District shall be responsible for providing a 35
				percent non-Federal match for Federal funds made available to the District
				under this Act.
						;
				
			(2)in subsection (a), by adding at the end the
			 following:
				
					(4)Interest on
				funds in Restoration FundNo
				amounts appropriated above the cumulative amount of $85,000,000 to the
				Restoration Fund under subsection (d)(1) shall be invested by the Secretary of
				the Treasury in interest-bearing securities of the United
				States.
					;
				and
			(3)by amending
			 subsection (d) to read as follows:
				
					(d)Authorization of
				appropriations
						(1)In
				generalThere is authorized to be appropriated to the Restoration
				Fund established under subsection (a) $146,200,000. Such funds shall remain
				available until expended.
						(2)Set-asideOf
				the amounts appropriated under paragraph (1), no more than $21,200,000 shall be
				made available to carry out the Central Basin Water Quality Project.
						.
			
